DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6-12, 14-19 and 21-24is/are rejected under 35 U.S.C. 102 as being anticipated by Zhang (US 2010/0306647).
	Regarding claim 2, Zhang discloses a method comprising: 
selecting a distant object (para. 23-24; wherein a force is applied to an object by a user); 
receiving a signal transmitted by the distant object (para. 39, 30; wherein force feedback is provided to both the local and remote users from e.g. the whiteboard), the signal indicating a sensed condition or a sensed property at the distant object (para. 39, 30, 23-24; wherein interaction with an object/device triggers force feedback, as sensed by the device, e.g. noise or pressure from writing on the whiteboard device); and 
generating a haptic effect using a haptic output device based on the sensed condition or the sensed property (para. 39, 30, 23-24).  
Regarding claim 3, Zhang discloses wherein selecting the distant object comprises detecting that a user is within a pre-defined proximity range of the distant object (para. 23-24, 39).
Regarding claim 4, Zhang discloses wherein selecting the distant object comprises detecting a user input, wherein the user input comprises at least one of a gesture or an interaction with a user interface (para. 22-23, 39, 48).
Regarding claim 6, Zhang discloses wherein the sensed condition or the sensed property is based on vibrations sensed by the distant object (para. 23-24, 39).  
Regarding claim 7, Zhang disclose wherein the signal transmitted by the distant object includes a video stream or an audio stream, and wherein the method further comprises displaying the video stream or the audio stream to a user (para. 40).  
Regarding claim 8, Zhang discloses wherein receiving the signal transmitted by the distant object comprises receiving a plurality of signals transmitted by a plurality of distant objects, one or more signals of the plurality of signals each indicating a respective sensed condition or a respective sensed property at the distant object (para. 39-40), 
the method further comprising selecting one or more of the respective sensed conditions or the respective sensed properties (para .39); and  2 US2008 16614192 1Serial No. 16/803,287 Attorney Docket IMM494.C1 (51851-1174793) 
wherein generating the haptic effect comprises generating one or more haptic effects based on the selected one or more of the respective sensed conditions or the respective sensed properties (para. 39, 23-24).  
Regarding claim 9, Zhang discloses wherein receiving a signal transmitted by the distant object comprises receiving the signal indirectly from the distant object via a wireless broadcast transmission (para. 23-24 and fig. 4-5).  
Regarding claim 10, Zhang discloses further comprising: in response to selecting the distant object, transmitting a first signal to the distant object, the first signal 
Claims 11-12, 14-19 and 21-24 are rejected for the same reasons as stated above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of McCulloch (US 2013/0328762).
Regarding claim 5, Zhang fails to disclose selecting an object through gaze.
McCulloch discloses wherein selecting the distant object comprises detecting an eye gaze of a user looking at the distant object (para. 122, 137).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings McCulloch in the device of Zhang. The motivation for doing so would have been to provide the ability select object through both touch (Zhang) and by gaze (McCulloch; para. 122, 137). Ultimately creating more usability and functionality for the device.
Claims 13 and 20 are rejected for the same reasons as stated in claim 5.
Response to Arguments
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive. Applicant argues that Zhang does not disclose “receiving a signal transmitted by the distant object, the signal indicating a sensed condition or a sensed property at the distant object”. The Office disagrees. Specifically, Zhang discloses receiving a signal transmitted by a distant object (para. 39, 30 and fig. 4; wherein the distant object the whiteboard 402 provides force feedback to the remote user 404 and the local user 406, wherein force feedback reads on the signal). Further Zhang discloses the signal indicating a sensed condition or a sensed property at the distant object (para. 39, 30; wherein the sensed interaction with the device triggers the force feedback outputted by the devices to both the local and remote users). Therefore the rejection is maintained.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628